Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mueller (WO 2016026059 A1).
Regarding claim 12, Mueller teaches an apparatus (system of Figs. 1-8), comprising: 
a light (Led illumination 49, 49a of Fig. 8) disposed substantially within a recess of a boundary wall (cover 4 of the robot of Fig. 8), the light being disposed substantially underwater (Fig. 8 depicts that the Led 49a is below the water line WL) and configured to receive power using a conduit (The fiber optic cable integrated in the power cable 8 or in the hose can also be used to illuminate the robotic pool cleaner 1 in that the housing or parts thereof are translucent and LED lighting is fitted instead of the UV lamp, [0070]); and
a spacer ring (Rotary plug 6 and power socket 6a form a watertight unit and the power is coupled by means of slip rings, [0050]) disposed circumferentially about an opening associated with the recess (This rotary guide can be mounted identically on the cable drum 5 or also in between in the power cable 8 or at the entrance of the power cable 8 in the pool cleaning robot, [0050]), the spacer ring being configured to secure the light within the recess (Fig. 1 is a schematic side view of a pool robot attached to the inner wall of a swimming pool with a cover housing in which the cable drum with the rotary plug, the deflection roller for a power cable is attached, [0019] and the Led I attached to the cover 4, Fig. 8) and to provide a channel formed in the spacer ring (1 Rotary plug 6 and power socket 6a form a watertight unit and the power is coupled by means of slip rings, [0050]), the channel being configured to receive the conduit (This rotary guide can be mounted identically on the cable drum 5 or also in between in the power cable 8 or at the entrance of the power cable 8 in the pool cleaning robot, [0050]).

Regarding claim 13, Mueller teaches the apparatus of claim 12, wherein the recess is formed in the boundary wall (Fig. 1 is a schematic side view of a pool robot attached to the inner wall of a swimming pool with a cover housing in which the cable drum with the rotary plug, the deflection roller for a power cable is attached, Mueller [0019]).

Regarding claim 14, Mueller teaches the apparatus of claim 12, wherein the channel is partially formed in the outer edge of the spacer ring (the deflection roller 7 for the power cable 8 is attached, as well as the drive motor 9 with the drive belt 10, a pull-out filter 11 on the pool robot 1, a flap 12 mounted in the cover housing 4 with a
control unit 13, Mueller [0037]).

Regarding claim 15, Mueller teaches the apparatus of claim 12, wherein the channel is formed in the spacer ring, the channel being configured to permit the conduit to provide an electrically contiguous path between an endpoint in the recess and another endpoint substantially outside of the recess and the spacer ring (This rotary guide can be mounted identically on the cable drum 5 or also in between in the power cable 8 or at the entrance of the power cable 8 in the pool cleaning robot, [0050]).

Regarding claim 16, Mueller teaches the apparatus of claim 12, wherein the light is an endpoint configured to be electrically coupled by the conduit to another endpoint (The fiber optic cable integrated in the power cable 8 or in the hose can also be used to illuminate the robotic pool cleaner 1 in that the housing or parts thereof are translucent and LED lighting is fitted instead of the UV lamp, [0070]).

Regarding claim 17, Mueller teaches the apparatus of claim 12, wherein the conduit is configured to provide an electrical coupling to the light and a data coupling to a sensor disposed within the recess (Optionally, in the current transfer means 61, which is based on slip rings, these are optionally also supplied with the fluid F and under pressure, indicated by the dotted line of a fluid line 65 between the fluid tank 64 and the current transfer means 61. tool 62 has a sight glass 63, so that the pool operator with ease on pool robot 1 can see the state of the overall seal of the device. Of course, in addition to the optical detection, a pressure sensor or a level sensor can be installed, which forwards the data to the control unit 13 or to a smartphone or the like, Mueller [0100]).

Regarding claim 18, Mueller teaches the apparatus of claim 12, wherein the conduit is configured to provide an electrical coupling to the light and a data coupling to a sensor disposed substantially outside of the recess (Optionally, in the current transfer means 61, which is based on slip rings, these are optionally also supplied with the fluid F and under pressure, indicated by the dotted line of a fluid line 65 between the fluid tank 64 and the current transfer means 61. tool 62 has a sight glass 63, so that the pool operator with ease on pool robot 1 can see the state of the overall seal of the device (in addition to the optical detection, a pressure sensor or a level sensor can be installed, which forwards the data to the control unit 13 or to a smartphone or the like, Mueller [0100]).

Regarding claim 19, Mueller teaches the apparatus of claim 12, wherein the spacer ring has a plurality of tabs formed in substantially in inner periphery of the spacer ring, one or more of the plurality of tabs being configured to secure the spacer ring to the boundary wall when the one or more of the plurality of tabs is structurally interlocked with a hook adapter (The power cable 8 is connected to the cable connector 27 and a strain relief 29 ensures that the weight of a pool robot 1 can be easily carried. The power cable 8 is ultimately wound on the cable drum 5 and the current S is guided from the power socket 6a in the rotary connector 6 and from there the current S via power distributor 30 goes to the various consumers, [0064] and The drive motor 9 can be equipped with a lock or z, [0065]).
Regarding claim 20, Mueller teaches a system (System of Figs. 1-8), comprising: 
a structure (pool robot 1 of Fig. 8) configured to house within a recess an electrical element (Fig. 8 depicts that the camera is attached to the cover 4 of the robot); 
a sensor configured to capture an image (Camera 58 of Fig. 8)
a light electrically coupled to the structure (Led illumination 49, 49a of Fig. 8, [0098]); and 
a spacer ring (The pool robot 1 has robotic motors 60 for propulsion, for Suction drive, for the brush drive, which receive the current S by means of the current transfer means 61, based on slip rings, [0100]) configured to detachably couple to a hook adapter (The power cable 8 is connected to the cable connector 27, [0064]) and to provide a channel configured to pass a conduit from the electrical elements to another electrical element outside the recess (The power cable 8 is finally wound up on the cable drum 5 and the power S is fed out of the power socket 6a into the rotating plug 6 and from there the power S goes via power distributor 30 to the various consumers, [0064]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11  are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (WO 2016026059 A1) in view of Weitzman et al. (US 20200246690 A1).
Regarding claim 1, Mueller teaches a system (system of Fig. 1-8), comprising: 
a sensor (camera 58 of Fig. 8) disposed in a recess (robot 1 with cover housing 4) proximate to a waterline associated with a body of water (WL of Fig. 8) ; and 
a processor configured to capture an image from the sensor (a camera 58 with possibly a microphone that monitors the pool, [0098]) the sensor being housed in a structure disposed in the recess (Fig. 8 depicts that the camera is attached to the cover 4) and electrically coupled to a light (the covering housing 4, in the vertical design, can have further technical means …such as. 832 B. a staircase or ladder 52. a control unit 13, display, as well as a separate pool lighting by means of the LED lighting 49a or a camera 58 with possibly a microphone that monitors the pool, [0098]), the recess being configured to receive a spacer ring  (The pool robot 1 has robotic motors 60 for propulsion, for Suction drive, for the brush drive, which receive the current S by means of the current transfer means 61, based on slip rings or an inductive non-contact current coupling and the current guide 66, [0100]) configured to detachably couple to a hook adapter secured to a boundary wall associated with the body of water (clamping set 8a of Fig. 2), the spacer ring also being configured to provide a channel (The waterproof rotary plug 6 is placed in the cable drum 6 centrally mounted in the power socket 6a and the current S is then via the power cable 8 to the cable 18 of the  Pool robot 1 and distributed there to the appropriate consumers, [0048] and Rotary connector 6 and power socket 6a form a watertight unit and the current coupling takes place by means of slip rings, [0050]).
However, Mueller does not the processor also being configured to convert the image into data digitally encoded by the processor, to evaluate the data to separate background data from foreground data, to generate tracking data from the data after the background data is removed, the tracking data being evaluated to determine whether a head or a body are detected by comparing the tracking data to classifier data, to track the head or the body relative to the waterline if the head or the body are detected in the tracking data, and to determine a state associated with the head or the body, if the head or the body is detected, the state being associated with state data, the state data being used to determine a drowning state.
In an analogous art, Weitzman teaches the processor also being configured to convert the image into data digitally encoded by the processor (An image subtraction process is performed in accordance with conventional techniques to subtract the background, [0042]), to evaluate the data to separate background data from foreground data (For example, an image of the background without the face 56 is acquired. The image of the face and background is then subtracted from the background (block 58). The result is the facial image without the background 60, [0042]), to generate tracking data from the data after the background data is removed (The result is the facial image without the background 60. In step 61 standard, non-adaptive edge detection image processing techniques are used to determine a very coarse location of the silhouette of the face. It is coarse because this outline is affected by hair, clothing, [0042]), the tracking data being evaluated to determine whether a head or a body are detected by comparing the tracking data to classifier data (The result is a number which is the output 46 of the neural network 38. This output is then compared to a threshold in decision step 48. Above threshold outputs indicate a match 50 and below threshold outputs indicate a mismatch 52, [0041] and this image includes the face of the subject, [0042]), to track the head or the body relative to the waterline if the head or the body are detected in the tracking data, and to determine a state associated with the head or the body, if the head or the body is detected, the state being associated with state data, the state data being used to determine a drowning state (Furthermore, the robot enhances safety by identifying and tracking persons utilizing the safety monitoring system described previously. This is because in the event that the robot tracks a person in danger in the water, such as from drowning, the system generates an alert and makes a loud alarm, or alternatively contacts the person/authorities, [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pool robot of Mueller with the camera robot of Weitzman to a provide detection and tracking system and method using a camera unit on a robot, or alternatively a camera mounted inside the pool overlooking the bottom of the pool, for safety monitoring for use in and around water-related environments as suggested.

Regarding claim 2, Mueller as modified by Weitzman teaches the system of claim 1, wherein the channel is configured to receive a plurality of conduits, at least one of the plurality of conduits having one or more wires configured to transmit an electrical signal (Rotary connector 6 and power socket 6a form a watertight unit and the current coupling takes place by means of slip rings, Mueller [0050]).

Regarding claim 3, Mueller as modified by Weitzman teaches the system of claim 1, wherein the channel is configured to provide access between an inner area of the structure and an outer area of the structure (This requires lifting means in the form of a cable drum 5 and advantageously a deflection roller 7 which is attached to a support 22 and this is connected to the inner wall 2 of the swimming pool 3, Mueller [0038], see also arrangement of Fig. 3-4).

Regarding claim 4, Mueller as modified by Weitzman teaches the system of claim 1, wherein the channel is configured to receive a plurality of conduits, at least one of the plurality of conduits having one or more cables configured to transmit a voltage (For example, 220V / 1 10V AC in a current transformer 15, which is located at a distance from the swimming pool in the shelter 14 in z. B. 24 V DC, then by means of the inflow line 25 of the current S from the current transformer 15 via the inner wall 2, respectively. carrier 22 led to the rotary plug 6, Mueller [0048]).

Regarding claim 5, Mueller as modified by Weitzman teaches the system of claim 1, wherein the channel is configured to receive a plurality of conduits, at least one of the plurality of conduits having one or more cables configured to transmit data (Optionally, in the current transfer means 61, which is based on slip rings, these are optionally also supplied with the fluid F and under pressure, indicated by the dotted line of a fluid line 65 between the fluid tank 64 and the current transfer means 61. tool 62 has a sight glass 63, so that the pool operator with ease on pool robot 1 can see the state of the overall seal of the device. Of course, in addition to the optical detection, a pressure sensor or a level sensor can be installed, which forwards the data to the control unit 13 or to a smartphone or the like, Mueller [0100]).

Regarding claim 6, Mueller as modified by Weitzman teaches the system of claim 1, wherein the spacer ring is configured to electrically bond the structure when the spacer ring is secured to the boundary wall using the hook adapter (see clamping set 8a of Mueller Fig. 2).

Regarding claim 9, Mueller as modified by Weitzman teaches the system of claim 1, wherein the spacer ring is disposed circumferentially around an opening to the recess using the hook adapter (the cable drum 5 is in the pool robot 1, driven also by a drive motor 9, to which also a pulley 23 is fixed, which acts by means of  10 on the second pulley 23, which is connected to the pressure roller 28 and represents a part of the cable clamping set 8a by two pressure rollers 28 act on the power cable 8, Mueller [0063]).

Regarding claim 10, Mueller as modified by Weitzman teaches the system of claim 1, wherein the channel is configured to receive a plurality of conduits, at least one of the plurality of conduits having one or more wires configured to transmit an electrical signal (For example, 220V / 1 10V AC in a current transformer 15, which is located at a distance from the swimming pool in the shelter 14 in z. B. 24 V DC, then by means of the inflow line 25 of the current S from the current transformer 15 via the inner wall 2, respectively. carrier 22 led to the rotary plug 6, Mueller [0048]).

Regarding claim 11, Mueller as modified by Weitzman teaches the system of claim 1, wherein the conduit channel is formed in the spacer ring (Rotary connector 6 and power socket 6a form a watertight unit and the current coupling takes place by means of slip rings, Mueller [0050]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (WO 2016026059 A1) in view of Weitzman et al. (US 20200246690 A1) and further in view of Merkulov et al. (RU 2550350 C2).
Regarding claim 7, Mueller as modified by Weitzman teaches the system of claim 1.
However, Mueller and Weitzman do not teach wherein the spacer ring is configured to electrically bond the structure when the spacer ring is secured to the hook adapter using a fastener substantially comprised of an electrically conductive alloy.
In an analogous art, Merkulov teaches wherein the spacer ring is configured to electrically bond the structure when the spacer ring is secured to the hook adapter using a fastener substantially comprised of an electrically conductive alloy (Figure 4 shows the dependence of the bond strength of the VK94-1 ceramics with 42NA-VI alloy on the soldering temperature of PSr-72V solder at a constant exposure time for ceramic-metal assemblies of commercially available RO-43 and RO-49 devices, equal to 5-12 minutes. Taking into account the time it takes for the temperature to rise from the moment of solder melting to the soldering temperature at a rise speed of 15-45 ° C. The exposure time is selected based on the minimum time required to completely fill with molten solder covering the junction of the cuff with the adapter ring and to ensure a vacuum tight connection).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pool robot of Mueller and Weitzman with the device of Merkulov to a provide system for improving the bonding of devices as suggested.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (WO 2016026059 A1) in view of Weitzman et al. (US 20200246690 A1) and further in view of Downey et al. (US 20110128824 A1).

Regarding claim 82, Mueller as modified by Weitzman teaches the system of claim 1.
However, Mueller and Weitzman do not teach wherein the spacer ring is configured to be disposed between the recess and a bezel securing the structure within the recess.
In an analogous art, Downey teaches wherein the spacer ring is configured to be disposed between the recess and a bezel securing the structure within the recess (the display 106 is surrounded by a touch sensitive user interface 108. The user interface 108 includes a generally ring-shaped bezel which aesthetically unites the display 106 to the top surface of the housing 102. The bezel may be formed of metal or plastic and, in specific implementation may be joined to the housing in a water-resistant or water-proof manner as discussed above to prevent the intrusion of fluids into the housing 102, [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pool robot of Mueller and Weitzman with the device of Downey to provide a waterproof system as suggested.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davidson (US 9137977 B2) discloses a fishing lure includes a transparent lure body having one or more optical windows that operate as lenses for one or more digital cameras mounted within the transparent lure body. The transparent lure body is shaped like a fish, and the optical windows/digital cameras are located at positions that correspond with the eyes of the fish. Annular eye pieces can be mounted over the optical windows to enhance the appearance of the lure. A reflective shroud, patterned to imitate the body surface of a fish, is mounted within the transparent lure body.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/              Examiner, Art Unit 2641                                                                                                                                                                                          

/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641